Exhibit 10.80

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
8th day of November, 2010, by and between LookSmart, Ltd. (the “Company”) and
Dexline, it being acknowledged and agreed that Dr. Jean-Yves Dexmier
(“Consultant” or “Dr. Dexmier”) would be providing the services described herein
on behalf of Dexline.

WITNESSETH:

WHEREAS, on December 14, 2009, the Board of Directors of the Company (the
“Board”) appointed Dr. Dexmier to act as interim Chief Executive Officer
(“Interim CEO”) of the Company following the departure of the Company’s prior
Chief Executive Officer. In making this appointment, the Board acknowledged
Dr. Dexmier’s executive leadership experience within the technology industry and
further acknowledged that Dr. Dexmier shall continue to serve as Executive
Chairman of the Board; and

WHEREAS, Company believes that it would be beneficial to continue to retain the
services of Consultant; and

WHEREAS, the parties desire to reduce the terms of such consultant relationship
to writing.

NOW, THEREFORE, in consideration of the foregoing and the terms, covenants, and
conditions hereinafter set forth, the parties hereto, intending to be legally
bound hereby, mutually agree as follows:

1. Term and Termination

1.1 Term. This Agreement shall terminate upon the earlier of: (i) the Company’s
hiring of a new Chief Executive Officer or (ii) the eighteen-month anniversary
of the commencement of Consultant’s consulting relationship with the Company as
Interim CEO, unless earlier terminated as provided in this Agreement. This term
may be extended by the mutual written consent of the parties.

1.2 Termination by Consultant or Company. Either Consultant or the Company may
terminate this Agreement with or without cause, at any time upon fifteen
(15) days prior written notice to the other party. Upon any such termination,
Consultant shall be entitled to only such payment as set forth in Section 3,
below. The Company also may terminate this Agreement immediately in its sole
discretion upon Consultant’s material breach of Section 11 (“Noninterference
with Business”), or the Confidentiality Agreement attached hereto as Exhibit A.

1.3 Survival. The rights and obligations contained in Sections 4 (“Ownership of
Work Product”), 5 (“Artist’s and Moral Rights”), 6 (“Representations and
Warranties”), and 11 (“Noninterference with Business”), and in the
Confidentiality Agreement will survive any termination or expiration of this
Agreement.

2. Scope of Consulting

The Company hereby confirms its engagement of Consultant, and Consultant hereby
confirms his acceptance of such engagement, to act as the Company’s Interim CEO.
As Interim CEO, Consultant shall perform such services and duties (the
“Services”) as required by the Board, to whom he shall report. In addition,
Consultant will remain on the Board, until he resigns or fails to be re-elected
by the Company’s stockholders. In the performance of the Services under this
Agreement, the Company will rely on the Consultant to provide his best efforts
and as much time as necessary to provide leadership for the Company. The time
devoted to



--------------------------------------------------------------------------------

accomplish the duties hereunder shall be within the Consultant’s control
although it is expected that Consultant will provide the Services on a full-time
basis.

3. Compensation

3.1 In consideration of the full and faithful performance of the Services herein
covenanted, the Company agrees to pay Consultant the sum of $36,000 per month
(the “Consulting Fees”).

3.2 In addition to the cash compensation described above, on July 28, 2010 (the
“Grant Date”), the Board approved a grant of 300,000 stock options (the
“Option”) to Consultant under the Company’s 2007 Equity Incentive Plan (the
“Plan”). The Option is subject to the terms and conditions of the Plan and the
Option agreement to be entered into between the Company and Consultant. The
Option has an exercise price equal to the fair market value of the Company’s
Common Stock on the Grant Date, based upon the per share closing price on the
NASDAQ Stock Market on such date. The shares subject to the Option shall vest
over four (4) years, with the first twenty-five percent (25%) of the Option
shares vesting one year from July 28, 2010, and the remainder vesting on a
monthly basis in equal increments during the thirty-six (36) month period
following the initial vesting date until all of the shares are fully vested or
until the Consultant no longer serves as a consultant or service provider to the
Company and Dr. Dexmier no longer serves on the Company’s Board. In addition, in
the event that the Company experiences a Change of Control (as defined below)
and within 12 months thereafter Consultant’s service to the Company under this
Agreement is terminated by the Company without Cause (as defined below) or
Consultant terminates this Agreement for Good Reason (as defined below), then
all of Consultant’s then-unvested Option shares shall immediately vest and
become exercisable.

3.3 Definitions. For purposes of this Agreement, the following definitions shall
apply:

(a) “Cause” shall mean that the Consultant: (a) is convicted of, or pleads nolo
contendere to, any felony or other offense involving moral turpitude or any
crime related to his service, or commits any unlawful act of personal dishonesty
resulting in personal enrichment in respect of his relationship with the Company
or any subsidiary or affiliate or otherwise detrimental to the Company in any
material respect; (b) fails to consistently perform the Services in good faith
and to the best of his ability; provided, however, that the Company shall not be
permitted to terminate this Agreement pursuant to this clause unless it has
first provided the Consultant with written notice and an opportunity to cure
such failure; (c) willfully disregards or fails to follow instructions from the
Board to do any legal act related to the Company’s business and/or the Services;
(d) willfully disregards or violates material provisions of the Company’s Code
of Conduct or other corporate policies; (e) exhibits habitual drunkenness or
engages in substance abuse which in any way materially affects his or her
ability to perform the Services; or (f) commits any material violation of any
state or federal law relating to the workplace environment.

(b) “Change of Control” shall mean the sale of all or substantially all of the
assets of the Company, or the acquisition of the Company by another entity by
means of consolidation or merger pursuant to which the then current stockholders
of the Company shall hold less than fifty percent (50%) of the voting power of
the surviving corporation; provided, however, that a reincorporation of the
Company in another jurisdiction shall not constitute a “Change of Control.”

(c) “Good Reason” shall mean that Consultant terminates this Agreement as a
result of (i) (A) the Company making a material adverse change in the terms of
this Agreement, (B) a material reduction of the Consulting Fees specified in
this Agreement, or (C) the Company (or any successor thereto) materially
breaching the terms of this Agreement, any of which events occurs without
Consultant’s written consent; (ii) Consultant provides written notice to the
Board within the sixty (60) days immediately following



--------------------------------------------------------------------------------

such material change or reduction; (iii) such material change or reduction is
not remedied by the Company within thirty (30) days following the Company’s
receipt of such written notice; and (iv) Consultant’s termination of this
Agreement is effective not later than ninety (90) days after the expiration of
such thirty (30) day cure period.

3.3 In addition to the foregoing, the Company shall pay all of Consultant’s
reasonable expenses associated with the performance of the duties as Interim
CEO. Invoices for the reimbursable expenses shall be sent to the Company’s Chief
Financial Officer no later than the tenth day of the month following each month.
The Company shall pay Consultant’s invoices within fifteen (15) days of the
receipt thereof.

4. Ownership of Work Product

Consultant hereby assigns to the Company all right, title and interest in and to
any work product created by Consultant, or to which Consultant contributes,
pursuant to this Agreement (the “Work Product”), including all copyrights,
trademarks and other intellectual property rights contained therein. Consultant
agrees to execute, at the Company’s request and expense, all documents and other
instruments necessary or desirable to confirm such assignment, including without
limitation, the copyright assignment set forth as Exhibit B (“Assignment of
Copyright”). In the event that Consultant does not, for any reason, execute such
documents within a reasonable time of the Company’s request, Consultant hereby
irrevocably appoints the Company as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest.

5. Artist’s and Moral Rights

If Consultant has any rights, including without limitation “artist’s rights” or
“moral rights,” in the Work Product which cannot be assigned, Consultant agrees
to waive enforcement worldwide of such rights against the Company. In the event
that Consultant has any such rights, that cannot be assigned or waived,
Consultant hereby grants to the Company an exclusive, worldwide, irrevocable,
perpetual license to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display the Work Product in any medium or format,
whether now known of later developed.

6. Representations and Warranties

Consultant represents and warrants that: (a) Consultant has the right and
unrestricted ability to assign the Work Product to the Company as set forth in
Section 4, and (b) the Work Product will not infringe upon any copyright,
patent, trademark, right of publicity or privacy, or any other proprietary right
of any person, whether contractual, statutory or common law.

7. Place of Work

It is understood that the Services will be rendered from the Company’s offices,
the Consultant’s residence and at third-party locations where appropriate.

8. Independent Contractor Relationship

Consultant’s relationship with the Company is that of an independent contractor,
and nothing in this Agreement is intended to, or should be construed to, create
a partnership, agency, joint venture or employment relationship. Contractor will
take no position with respect to or on any tax return or application for
benefits, or



--------------------------------------------------------------------------------

in any proceeding directly or indirectly involving Company, that is inconsistent
with Contractor being an independent contractor (and not an employee) of
Company. As Interim CEO, Consultant shall have authority to make binding
decisions and contractual commitments on behalf of the Company consistent with
the authority granted by the Board.

Consultant is not and will not be considered an employee of the Company, and as
a result will not be entitled to benefits based on work performed under this
Agreement provided by the Company to its employees including but not limited to
life insurance, death benefits, accident or health insurance, qualified pension
or retirement plans, or any other employee benefit. Consultant hereby waives any
right to said Company employee benefits by executing this Agreement. If,
notwithstanding the foregoing, Contractor is reclassified as an employee of
Company, or any affiliate of Company, by the U.S. Internal Revenue Service, the
U.S. Department of Labor, or any other federal or state or foreign agency as the
result of any administrative or judicial proceeding, Contractor agrees that
Contractor will not, as the result of such reclassification, be entitled to or
eligible for, on either a prospective or a retrospective basis, any employee
benefits under any plans or programs established or maintained by the Company.

Consultant is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. Contractor will comply with all applicable
federal, state, local, and foreign laws governing self-employed individuals,
including laws requiring the payment of taxes, such as income and employment
taxes, and social security, disability, and other contributions. No part of
Consultant’s compensation will be subject to withholding by the Company for the
payment of any social security, federal, state or any other employee payroll
taxes. The Company will regularly report amounts paid to Consultant by filing
Form 1099-MISC with the Internal Revenue Service as required by law.

9. Confidentiality

Dr. Dexmier, recognizing that the work in which he will be engaged under this
Agreement is of a proprietary nature, has entered into the Confidentiality
Agreement attached hereto as Exhibit A. The obligations under the
Confidentiality Agreement shall survive the termination of this Agreement.

10. No Conflict of Interest

During the term of this Agreement, Consultant will not accept work, enter into a
contract, or accept an obligation from any third party, inconsistent or
incompatible with Consultant’s obligations, or the scope of services rendered
for the Company, under this Agreement. Consultant warrants that there is no
other contract or duty on its part inconsistent with this Agreement. Consultant
agrees to indemnify the Company from any and all loss or liability incurred by
reason of the alleged breach by Consultant of any services agreement with any
third party.

11. Noninterference with Business

During this Agreement, and for a period of [one year] immediately following its
termination, Consultant agrees not to interfere with the business of the Company
in any manner. By way of example and not of limitation, Consultant agrees not to
solicit or induce any employee or independent contractor to terminate or breach
an employment, contractual or other relationship with the Company.



--------------------------------------------------------------------------------

12. Successors and Assigns

Consultant may not subcontract or otherwise delegate its obligations under this
Agreement without the Company’s prior written consent. Subject to the foregoing,
this Agreement will be for the benefit of the Company’s successors and assigns,
and will be binding on Consultant’s assignees.

13. Waiver

The failure of either party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement shall not be construed
as a waiver of future performance of any such term, covenant, or condition, but
the obligations of either party with respect thereto shall continue in full
force and effect.

14. Notice

All notices to be provided hereunder shall be in writing and delivered and
mailed to the parties at the address that each party provides the other from
time to time in writing.

15. Miscellaneous

15.1 This Agreement is governed by the laws of the State of California without
reference to any conflict of laws principles that would require the application
of the laws of any other jurisdiction. Contractor irrevocably consents to the
personal jurisdiction of the state and federal courts located in San Francisco
County, California for any suit or action arising from or related to this
Agreement, and waives any right Contractor may have to object to the venue of
such courts. Contractor further agrees that these courts will have exclusive
jurisdiction over any such suit or action initiated by Contractor against
Company.

15.2 This Agreement (including Exhibits A and B) forms the complete and
exclusive statement of your agreement with the Company concerning the subject
matter hereof. The terms in this Agreement supersede any other representations
or agreements made to Consultant by any party whether oral or written. The terms
of this Agreement cannot be changed without written agreement signed by
Consultant and a duly authorized officer of the Company.

15.3 In case any provision contained in this Agreement shall, for any reason, be
held invalid or unenforceable in any respect, such provision will be construed
and enforced so as to render it valid and enforceable consistent with the
general intent of the parties insofar as possible under applicable law.

15.4 Consultant’s obligations under this Agreement are of a unique character
that gives them particular value; breach of any of such obligations will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law; and, in the event of such breach, the Company will be
entitled to injunctive relief and/or a decree for specific performance, and such
other and further relief as may be proper (including monetary damages if
appropriate).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Company:        Consultant: LookSmart, Ltd.      Dexline

By:  

/s/ Stephen C. Markowski

     

/s/ Jean-Yves Dexmier

Name:  

Stephen C. Markowski

     By Jean-Yves Dexmier Title:  

Chief Financial Officer

    



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT OF COPYRIGHT

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to the Company and its successors and assigns, the
copyright in and to the following work, which was created by the following
indicated author(s):

Title:

Author(s):

Copyright Office Identification No. (if any):

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

Executed this              day of                     ,         .

Signature:

Printed Name: Jean-Yves Dexmier, Dexline